Citation Nr: 1242008	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for fungal infection, tinea corporis and cruris.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

The Veteran's fungal infections tinea corporis and cruris is shown to affect less than 5 percent of the entire body or exposed areas; it does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.   


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's fungal infection tinea corporis and cruris have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

At the outset, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated. The claim has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See generally Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, further discussion of VA's duty to notify under this law is not necessary.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his skin condition.  There is also no suggestion that treatment records exist, which have not yet been obtained, but are necessary to a fair evaluation of the Veteran's claim. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  It is noted that the Veteran's representative argued in November 2012 that this examination is too old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95. 

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's skin disorder since the November 2010 VA examination.  (The Veteran's representative indicated that the Veteran took three medications for his skin disorder and the November 2010 VA examination reflects this.)  Neither the Veteran nor his representative has specifically alleged that the Veteran's skin disorder has materially worsened since November 2010.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran currently receives a noncompensable rating for his fungal infection tinea corporis and cruris under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is assigned where there is less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for where there is at least 5 percent, but less than 20 percent of the entire body, or exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).  Diagnostic Code 7806 also notes that the Veteran could be rated under Diagnostic Code 7800 or 7801-7805 in reference to disfigurement of the head, face, or neck or scars.

In January 2008 the Veteran was accorded a compensation and pension (C&P) skin disease examination.  During the examination the Veteran reported having a near constant skin infection involving his groin, chest, and back with associated pruritis.  He reported that he usually developed well demarcated erythematous/orange patches/plaques with associated scale on the involved areas.  His treatment has been with various over the counter antifungal creams and short term oral medication, including Lamisil; the longest course was for six months.  He reported that the rash returned after finishing the treatment courses.  The examiner noted that the Veteran's two medications, Lamisil, both the oral and the topical versions, were neither corticosteroids or immunosuppressive.  The Veteran required near constant use of Lamisil oral medication, but indicated that the Veteran was prescribed the medication daily for 14 days in September 2007, and used the topical cream for greater than six weeks.  Physical examination revealed the percent of the total body area affected was less than 5 percent, with no exposed areas (head, face, neck, or hands) affected.  The examiner noted that the only area of involvement included the Veteran's left chest wall with a well-defined orange/flesh colored patch with light overlying superficial scale measuring 6 cm. by 3 cm.  The diagnosis was recurrent tinea corporis and tinea cruris.  

VA medical records show the Veteran complained of and was treated for a rash on his chest and buttocks.  He described pruritis.  The diagnosis was tinea corporis.  See September 2007 VA medical record.  In May 2008, the Veteran reported spots on his left forehead.  A physical examination revealed seborrheic keratosis and cryotherapy was recommended.  In October 2008, the Veteran had erythema and satellite papules surrounding his buttocks.  

In a May 2008 statement, the Veteran indicated that his fungal infection was a significant recurrent problem that affected more than five percent of his body and continued to spread.  He also indicated that his skin disorder required periodic oral medication treatments to control.  In June 2008, the Veteran indicated that the fungus has covered his groin, buttocks, chest, and feet.  

In November 2010 the Veteran was accorded another C&P skin diseases examination.  During the examination the examiner indicated the Veteran had dermatophytosis.  He had intermittent rash and itching.  He was treated with two oral medications and one topical medication.  The examiner noted that both oral medications were systemic, but neither were a corticosteroid or an immunosuppressive.  The Veteran required these medications for one to six weeks.  The examiner also indicated that the topical medication was neither a corticosteroid or an immunosuppressive and was required for greater than six weeks.  He indicated that a biopsy confirmed a diagnosis of dermatophytosis.  Physical examination revealed that the head, face, neck, and hands were not affected.  Less than 5 percent of the total body area was affected.  The examiner further noted that the scalp, face, chest, back, and arms were clear.  There was mild erythema at the gluteal cleft and medial buttocks without scales.  The inguinal folds were also clear.  

The Board finds that the Veteran's symptoms do not meet the criteria for a compensable disability rating during the period covered by this claim.  The disability has been manifested primarily by a well-defined orange/flesh colored patch with light overlying superficial scale measuring 6 cm. by 3 cm. and mild erythema at the gluteal cleft and medial buttocks without scales.  Both VA examiners indicated that the Veteran's skin disorder affected less than 5 percent of the total body area affected and indicated that the Veteran's reported medications were neither corticosteroid nor an immunosuppressive.  The Board notes that while the January 2008 VA examiner indicated that the Veteran's use of oral Lamisil was near constant, he indicated that the Veteran's prescription was daily for only 14 days during September 2007.  Therefore, the Board does not find that the Veteran's use of oral Lamisil was near constant.  Hence, the criteria for a compensable rating under Diagnostic Code 7806 are not met or nearly approximated.  

An increased 10 percent rating would only be warranted if the Veteran's skin disorder affected at least 5 percent, but less than 20 percent of the entire body, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4. 118, Diagnostic Code 7806 (2012).  As stated above, the Veteran meets none of these criteria as his medications have been determined not to be corticosteroids or immunosuppressive drugs.  Also, as the Veteran's symptoms have remained consistent over the appeals period, staged ratings are not applicable.  

The Board has considered whether any alternative diagnostic codes would be appropriate.  As noted above, since the service-connected disorder does not involve scars, Diagnostic Codes 7801-7805 are not applicable.  There is no evidence that the Veteran's skin disorder causes disfigurement of the head, face or neck so Diagnostic Code 7800 is inapplicable.  Furthermore, with the exception of Diagnostic Code 7813, the Veteran has never been diagnosed with any of the skin disorders listed in Diagnostic Codes 7807-7833 and thus, they are not applicable. 

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on his symptoms.  While the statements are competent, credible, and probative, and support the currently assigned noncompensable evaluation, the entirety of the evidence as discussed above does not show that the criteria for a compensable rating are met.  In that regard, the VA examination reports are highly probative evidence as medical clinicians conducted testing to determine the extent of the Veteran's disability. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

The Board finds that the rating criteria contemplate the Veteran's disability symptomatology such that the Veteran's service-connected skin disability is productive of rash that affects less than five percent of the area affected and required the use of medication, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's skin disability and referral for consideration of extraschedular rating is not warranted.

In summary, the Board finds that the Veteran's fungal infection, tinea corporis and cruris is not shown to affect an area of at least five percent but less than 20 percent of the entire body or exposed area, or;  required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Accordingly, the Board concludes that the criteria for a compensable rating for the Veteran's skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7833 (2012).  


ORDER

Entitlement to an initial compensable disability rating for fungal infection tinea corporis and cruris is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


